                                                           Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 1 of 17 Page ID #:239




                                                           1   EVELINA GENTRY (SBN 296796)
                                                               evelina.gentry@akerman.com
                                                           2   AKERMAN LLP
                                                           3   601 W. Fifth Street, Suite 300
                                                               Los Angeles, CA 90071
                                                           4   Telephone: (213) 688-9500
                                                               Facsimile: (213) 627-6342
                                                           5
                                                               JASON S. OLETSKY (Admitted Pro Hac Vice)
                                                           6   jason.oletsky@akerman.com
                                                           7   AKERMAN LLP
                                                               350 East Las Olas Boulevard, Suite 1600
                                                           8   Ft. Lauderdale, FL 33301
                                                               Telephone: (954) 463-2700
                                                           9   Facsimile: (954) 463-2224
                                                       10
                                                               Attorneys for Defendants
                                                       11      TSC Apparel, LLC
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                                                          UNITED STATES DISTRICT COURT
                                                       13
AKERMAN LLP




                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                       14
                                                       15       BELLA+CANVAS, LLC,                           Case No. 2:20-cv-05947-JWH-AS
                                                       16                                                    The Hon. John W. Holcomb
                                                                            Plaintiffs,
                                                       17
                                                                v.
                                                       18
                                                                TSC APPAREL, LLC, an Ohio limited            DEFENDANT    TSC  APPAREL
                                                       19       liability company; and DOES 1 through 20,    LLC’S REPLY IN SUPPORT OF
                                                                inclusive,                                   MOTION TO DISMISS FIRST
                                                       20
                                                                                                             AMENDED COMPLAINT
                                                       21                   Defendants.
                                                                                                             [Fed. R. Civ. P. 12(b)(6)]
                                                       22
                                                       23                                                    Date:    December 4, 2020
                                                                                                             Time:    9:00 a.m.
                                                       24
                                                                                                             Courtroom: 2
                                                       25
                                                       26                                                    Trial Date: None

                                                       27
                                                       28

                                                               55460159;2                                             CASE NO. 2:20-cv-05947-JWH_AS
                                                                                TSC’S REPLY IN SUPPORT OF MOTION TO DISMISS THE FAC
                                                           Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 2 of 17 Page ID #:240




                                                           1           Defendant TSC APPAREL, LLC (“TSC”) hereby replies to Plaintiff’s Opposition
                                                           2   to Motion to Dismiss First Amended Complaint.
                                                           3
                                                           4                                          Respectfully submitted,
                                                           5
                                                                DATED: November 20, 2020             AKERMAN LLP
                                                           6
                                                           7
                                                           8                                         By:_/s/ Evelina Gentry
                                                                                                         Evelina Gentry
                                                           9                                             Jason S. Oletsky (Admitted Pro Hac Vice)
                                                       10                                                Attorneys for Defendants
                                                                                                         TSC Apparel, LLC
                                                       11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13
AKERMAN LLP




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28

                                                               55460159;2                                 1               CASE NO. 2:20-cv-05947-JWH-AS
                                                                                 TSC’S REPLY IN SUPPORT OF MOTION TO DISMISS THE FAC
                                                           Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 3 of 17 Page ID #:241




                                                           1                                             TABLE OF CONTENTS
                                                           2                                                                                                                Page
                                                           3   MEMORANDUM OF POINTS AND AUTHORITIES ................................................ 1
                                                               I.   INTRODUCTION ................................................................................................ 1
                                                           4
                                                               II.  ARGUMENT........................................................................................................ 3
                                                           5        A.  PLAINTIFF’S BREACH OF CONTRACT-INVOICES CLAIM
                                                                        SHOULD BE DISMISSED ....................................................................... 3
                                                           6
                                                                    B.  PLAINTIFF’S BREACH OF CONTRACT-INCENTIVE
                                                           7            AGREEMENT CLAIM SHOULD BE DISMISSED ............................... 9
                                                                    C.  LEAVE TO AMEND ............................................................................... 12
                                                           8
                                                               III. CONCLUSION .................................................................................................. 12
                                                           9
                                                       10
                                                       11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13
AKERMAN LLP




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28

                                                               55460159;2                                                 i                       CASE NO. 2:20-cv-05947-JWH-AS
                                                                                                              TABLE OF CONTENTS
                                                           Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 4 of 17 Page ID #:242




                                                           1
                                                                                                      TABLE OF AUTHORITIES
                                                           2
                                                                                                                                                                            Page(s)
                                                           3
                                                           4   Cases
                                                           5   Adams v. Johnson,
                                                                 355 F.3d 1179 (9th Cir. 2004) .......................................................................... 7, 8
                                                           6
                                                           7   Ashcroft v. Iqbal,
                                                                  556 U.S. 662 (2009)..................................................................................... passim
                                                           8
                                                               Bell Atlantic Corporation v. Twombly,
                                                           9
                                                                  550 U.S. 544 (2007)..................................................................................... passim
                                                       10
                                                               C9 Ventures v. SCV–West, L.P.,
                                                       11        202 Cal. App. 4th 1483 (2012) ............................................................................. 2
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                LOS ANGELES, CALIFORNIA 90071




                                                               Careau & Co. v. Sec. Pac. Bus. Credit, Inc.,
                 601 W. FIFTH STREET. SUITE 300




                                                       13        222 Cal. App. 3d 1371 (1990) .............................................................................. 3
AKERMAN LLP




                                                       14      Fabbrini v. City of Dunsmuir,
                                                       15        544 F. Supp. 2d 1044 (E.D. Cal. 2008) ................................................................ 6
                                                       16      J D Factors, LLC v. Reddy Ice Holdings Inc.,
                                                       17         2016 WL 6996152 (C.D. Cal. June 6, 2016) ................................................ 5, 6, 7

                                                       18      Jablon v. Dean Witter & Co.,
                                                                  614 F.2d 677 (9th Cir. 1980) ................................................................................ 9
                                                       19
                                                       20      Langan v. United Servs. Auto. Ass’n,
                                                                 69 F. Supp. 3d 965 (N.D. Cal. 2014) .................................................................... 3
                                                       21
                                                               Lumens Co. v. GoEco LED, LLC,
                                                       22        807 F. App'x 612 (9th Cir. 2020) ......................................................................... 7
                                                       23
                                                               McHenry v. Renne,
                                                       24        84 F.3d 1172 (9th Cir. 1996) .............................................................................. 10
                                                       25      Schneider v. Cal. Dep’t of Corr.,
                                                       26         151 F.3d 1194 (9th Cir. 1998) .............................................................................. 6
                                                       27      Twaite v. Allstate Ins. Co.,
                                                       28        216 Cal App. 3d 239 (1989) ......................................................................... 3, 5, 8

                                                               55460159;2                                                ii                      CASE NO. 2:20-cv-05947-JWH-AS
                                                                                                            TABLE OF AUTHORITIES
                                                           Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 5 of 17 Page ID #:243




                                                           1   Yujin Robot Co. v. Synet Elecs. Inc.,
                                                                  2015 WL 12762254 (C.D. Cal. Dec. 22, 2015).................................................... 7
                                                           2
                                                           3   Rules
                                                           4   Fed. R. Civ. Proc. 7 and 12(b)(6) .......................................................................... 6, 7
                                                           5   Fed. R. Civ. Proc. 8(a)(2)........................................................................................... 8
                                                           6
                                                               Fed. R. Civ. Proc. 15 .................................................................................................. 1
                                                           7
                                                           8
                                                           9
                                                       10
                                                       11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13
AKERMAN LLP




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28

                                                               55460159;2                                                    iii                       CASE NO. 2:20-cv-05947-JWH-AS
                                                                                                               TABLE OF AUTHORITIES
                                                           Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 6 of 17 Page ID #:244




                                                           1                         MEMORANDUM OF POINTS AND AUTHORITIES
                                                           2   I.           INTRODUCTION
                                                           3                It is likely a rare occasion when the Court receives a motion to dismiss a complaint
                                                           4   for a breach of contract, let alone a second request for dismissal after the initial complaint
                                                           5   has been dismissed. Here, however, even the dismissal of portions the initial complaint
                                                           6   with prejudice did not alert Plaintiff to the need to plead its claims properly in the manner
                                                           7   required by the Federal Rules. Consequently, TSC is forced to seek dismissal again. TSC
                                                           8   recognizes that some of its arguments may appear hyper-technical; they are not. Due to
                                                           9   the nature of how the parties’ long-standing relationship worked in practice, with
                                                       10      interrelated product orders, incentives, rebates, and payments, Plaintiff’s breach of
                                                       11      contract claims must especially be pleaded with the exactness demanded by Twombly and
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      Iqbal1 to enable TSC to, first, understand what exactly has been alleged against it, and,
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      second, to allow it to defend against Plaintiff’s claims. The accounting of the various
AKERMAN LLP




                                                       14      orders, incentives, rebates, and payments involved in the relationship does not lend itself
                                                       15      at all to Plaintiff’s casual manner of pleading, and the Federal Rules require more.
                                                       16      Therefore, TSC must, once again, move to dismiss what should have been properly plead
                                                       17      the first go round.
                                                       18                   Plaintiff’s Opposition to the Motion to Dismiss First Amended Complaint
                                                       19      (“Opposition”) fails to redress the legal deficiencies of the First Amended Complaint.
                                                       20      (“FAC”). Instead, it mischaracterizes the allegations of the FAC, inserts a host of new
                                                       21      allegations, and misapplies federal pleading standards crucial for TSC to properly
                                                       22      evaluate the merit of the claims brought against it.2 In sum, Plaintiff’s Opposition leaves
                                                       23
                                                       24      1
                                                                Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 555 (2007) and Ashcroft v. Iqbal,
                                                       25      556 U.S. 662, 678-79 (2009).
                                                               2
                                                       26        Plaintiff’s Opposition also asserts that the deficiencies of the FAC were “resolved”
                                                               during the pre-filing meet and confer. (Opp., 2:5-8,11:5-12:9,14:16-20). To that effect,
                                                       27      Plaintiff’s counsel relies on one-sided representations of purported statements made by
                                                       28      the TSC counsel during the meet and confer process. Without discussing the substance
                                                               or veracity of Plaintiff’s counsel’s “he said/ she said” assertions, it is well-settled that a
                                                               meet and confer process is not a proper vehicle to amend a complaint. See Fed. R. Civ.
                                                               55460159;2                                       1               CASE NO. 2:20-cv-05947-JWH-AS
                                                                                       TSC’S REPLY IN SUPPORT OF MOTION TO DISMISS THE FAC
                                                           Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 7 of 17 Page ID #:245




                                                           1   no doubt that Plaintiff’s two breach of contract claims should be dismissed again for
                                                           2   failure to state a valid claim for relief.
                                                           3                The FAC asserts two claims, Breach of Contract-Invoices and Breach of Contract-
                                                           4   Incentive Agreement, each of which is fatally flawed. Plaintiff’s Breach of Contract-
                                                           5   Invoices allegations do not allege the existence and terms of the contract or contracts; the
                                                           6   FAC does not even state how many contracts are at issue. Instead, the entire claim is
                                                           7   premised on thousands of unsigned invoices. However, as Plaintiff readily admits, an
                                                           8   invoice, standing alone, is not a contract, nor can it establish a contract. See, e.g. C9
                                                           9   Ventures v. SCV–West, L.P., 202 Cal. App. 4th 1483, 1501 (2012). To escape this fatal
                                                       10      deficiency, the Opposition recasts the allegations of the FAC, adds – for the first time –
                                                       11      that the each invoice was preceded by TSC’s written purchase order, and asserts that the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      invoices simply constituted an acceptance of the underlying orders. Plaintiff’s blatant
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      recharacterization of its own allegations only further establishes that Plaintiff cannot state
AKERMAN LLP




                                                       14      any legally cognizable claims against TSC.
                                                       15                   Plaintiff’s claim for Breach of Contract-Incentive Agreement is even more
                                                       16      problematic. It rests on conclusory and uncertain allegations that seem to indicate that
                                                       17      both the first and second claims for relief are one and the same, relies solely on threadbare
                                                       18      allegations of the purported breach, and advances confusing and contradicting allegations
                                                       19      of harm resulting from alleged incentives and rebates.
                                                       20                   The Opposition – and the FAC – fails to cure any of the fatal deficiencies pointed
                                                       21      out by the Court when dismissing the initial Complaint, and, in fact, obfuscates the issues
                                                       22      even further.         As clearly articulated in TSC’s Motion to Dismiss First Amended
                                                       23      Complaint (“Motion”), even accepting as true the meager facts asserted in the FAC, there
                                                       24      simply are not sufficient facts pled to state the claims alleged. Plaintiff’s allegations are
                                                       25      devoid of facts and are precisely the type of conclusory allegations condemned by
                                                       26
                                                       27
                                                               Proc. 15. Thus, any claims that the FAC’s deficiencies were resolved and the FAC was
                                                       28      effectively amended during the meet and confer process lack merit.

                                                               55460159;2                                       2               CASE NO. 2:20-cv-05947-JWH-AS
                                                                                       TSC’S REPLY IN SUPPORT OF MOTION TO DISMISS THE FAC
                                                           Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 8 of 17 Page ID #:246




                                                           1   Twombly and Iqbal. Plaintiff’s recharacterization of its conclusory allegations in its
                                                           2   Opposition does not change their nature.
                                                           3                Accordingly, TSC respectfully requests that the Court grant its Motion and that the
                                                           4   FAC and each claim therein be dismissed.
                                                           5   II.          ARGUMENT
                                                           6                A.    PLAINTIFF’S BREACH OF CONTRACT-INVOICES CLAIM
                                                           7                      SHOULD BE DISMISSED
                                                           8                Under California law, the elements of a breach of contract claim are (1) the
                                                           9   existence of a valid contract; (2) plaintiff’s performance or excuse for nonperformance;
                                                       10      (3) defendant’s breach; and (4) resulting damage to the plaintiff. Careau & Co. v. Sec.
                                                       11      Pac. Bus. Credit, Inc., 222 Cal. App. 3d 1371, 1388 (1990). To state a claim for a breach
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      of contract, “it is absolutely essential to plead the terms of the contract either verbatim
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      or according to legal effect.” Twaite v. Allstate Ins. Co., 216 Cal App. 3d 239, 252 (1989)
AKERMAN LLP




                                                       14      (emphasis added); see also Langan v. United Servs. Auto. Ass’n, 69 F. Supp. 3d 965,
                                                       15      979- 80 (N.D. Cal. 2014) (noting that the plaintiff must allege “the material terms of a
                                                       16      specific contract.”) (Emphasis added).
                                                       17                   The FAC alleges that “[Plaintiff] and TSC have a contract for the purchase and
                                                       18      sale of apparel based on invoices submitted by [Plaintiff] to TSC for orders placed by
                                                       19      TSC.” (FAC, at 14) (Emphasis added). Plaintiff does not attach the alleged contract nor
                                                       20      does it plead its terms. Rather, the FAC suggests that multiple contracts are at issue,
                                                       21      alleging that “[the] contract is based on invoices.” (Id.) Further, instead of alleging the
                                                       22      terms of the purported contract, the FAC only alleges the terms of the invoices. (See,
                                                       23      e.g., FAC, ¶¶ 14, 15 [“Under the terms of these invoices, the payment terms are either
                                                       24      Net 30, Net 60, or Net 90, as set forth on each invoice.”]) (Emphasis added). Likewise,
                                                       25      the FAC does not allege that the underlying contract was breached in any way. Instead,
                                                       26      the FAC avers that “[t]here are over 4,000 invoices that TSC has not paid …. The total
                                                       27      amount due on these invoices is over four million dollars.” (Id., ¶ 16). Without alleging
                                                       28      any terms of the purported agreement between the parties, Plaintiff alleges that “TSC

                                                               55460159;2                                       3               CASE NO. 2:20-cv-05947-JWH-AS
                                                                                       TSC’S REPLY IN SUPPORT OF MOTION TO DISMISS THE FAC
                                                           Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 9 of 17 Page ID #:247




                                                           1   breached the parties’ agreement as set forth in the proceeding allegations, including
                                                           2   without limitation by not paying millions of dollars within the time period set forth on
                                                           3   B+C’s invoices and by TSC never paying for millions of dollars in apparel that TSC
                                                           4   received.” (Id., ¶ 18).
                                                           5                As set forth in the moving papers, Plaintiff’s allegations are devoid of facts and are
                                                           6   precisely the type of conclusory allegations condemned by Twombly and Iqbal and this
                                                           7   Court’s prior Order dismissing the original complaint. Plaintiff’s vague allegations are
                                                           8   again insufficient to put TSC on notice of the contract, or contracts, at issue, or the
                                                           9   essential terms and legal effect of any such agreement. See the Hon. Gary Klausner’s
                                                       10      Order Re: Defendant TSC Apparel’s Motion to Dismiss (“Order”) at p. 3 (Dkt. No. 26)
                                                       11      (granting TSC’s Motion to Dismiss because, inter alia, Plaintiff has failed to allege terms
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      of the contracts at issue).
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13                   Plaintiff’s Opposition mischaracterizes the allegations of the FAC. According to
AKERMAN LLP




                                                       14      the Opposition, the FAC “specifically alleges each contractual term that TSC breached
                                                       15      and the contract that it came from.” (Opp., at p. 3:24-25). Not so. In a desperate attempt
                                                       16      to bolster the FAC, the Opposition misrepresents the allegations of the FAC and
                                                       17      introduces new allegations well-outside the four corners of the FAC.
                                                       18                   To stave off dismissal, the Opposition alleges for the first time that each invoice
                                                       19      was preceded by TSC’s written purchase order and that the invoices constituted an
                                                       20      acceptance of those orders. (See, e.g., “the FAC makes clear the invoices were an
                                                       21      acceptance of orders that TSC placed,” [Opp., at p. 6:15-18], “after each order [Plaintiff]
                                                       22      sends out invoices,” [Opp., at p. 3: 27-4:2], “[Plaintiff] confirms [TSC’s order] with an
                                                       23      invoice,” [Id., at p. 5:15-17], and “the invoice represents evidence of [Plaintiff’s]
                                                       24      acceptance of [Plaintiff’s] order and confirms the parties’ mutual assent,” [Id., at p. 8:28-
                                                       25      9:1], “[f]or every order at issue, there are at least two writings …the order and the
                                                       26      invoice,” [Id., 9:21-24]). Although Plaintiff cites to paragraph 14 of the FAC as the
                                                       27      source of these allegations, paragraph 14 only sets forth bare bone allegations of “a
                                                       28      contract for the purchase and sale of apparel based on invoices submitted by [Plaintiff]

                                                               55460159;2                                       4               CASE NO. 2:20-cv-05947-JWH-AS
                                                                                       TSC’S REPLY IN SUPPORT OF MOTION TO DISMISS THE FAC
                                                      Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 10 of 17 Page ID #:248




                                                           1   to TSC for orders placed by TSC.” (FAC, ¶ 14) (Emphasis added). The FAC does not
                                                           2   allege whether the purported orders were oral or written nor does it allege that the
                                                           3   invoices were based on the underlying orders or constituted an acceptance of them.
                                                           4                Plaintiff also for the first time in the Opposition asserts that the terms of the
                                                           5   invoices simply confirmed terms of the underlying purchase orders. (See, e.g., “the
                                                           6   invoices merely confirmed the terms of the orders placed by TSC and they did not contain
                                                           7   any new terms,” [Id., at p. 6:18-20], ‘As evidence[d] in these invoices, ‘the payment terms
                                                           8   are either Net 30, Net 60, or Net 90. [Opp., 4:2-3]). In support of these allegations,
                                                           9   Plaintiff cites to paragraph 15 of the FAC. However, paragraph 15 only provides the
                                                       10      terms of the invoices and does not even mention any underlying orders. (FAC, ¶ 15
                                                       11      [“Under the terms of these invoices …”]). Conveniently, Plaintiff also renames the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      alleged “4,000 invoices,” (FAC, ¶ 16), and now claims that they were “orders.” (Opp.,
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      9:10-15).
AKERMAN LLP




                                                       14                   Lastly, also for the first time in the Opposition, Plaintiff avers that “[f]or every
                                                       15      order at issue, there are at least two writings. First, there is the order placed by TSC that
                                                       16      was submitted to B+C. FAC ¶14. Second, there is the invoice confirming the order
                                                       17      submitted by B+C to TSC. Id. … Each writing contains the material term that is alleged
                                                       18      to have been breached – i.e. Net 30, Net 60, or Net 90 payments terms. FAC ¶ 15.” (Opp.,
                                                       19      at p. 9: 21-27). The FAC does not allege any of the purported material terms of these
                                                       20      writings. To the contrary, it only alleges “the [payment] terms of [the] invoices.” (FAC,
                                                       21      ¶ 15). Based on these mischaracterized allegations, Plaintiff concludes that it pleaded the
                                                       22      terms of the contract according to its legal effect because “the relevant terms of the
                                                       23      contract for each order are the payment terms and they are recited in detail.” (Opp., 5:27-
                                                       24      6:1). Plaintiff’s attempt to amend its insufficient allegations through its Opposition
                                                       25      misrepresents the well-established law, which requires a complaint for breach of contract
                                                       26      to plead the contract itself or plead its essential terms, and not just a single term of an
                                                       27      invoice. See, e.g., Twaite, 216 Cal App. 3d at 252 (1989); J D Factors, LLC v. Reddy Ice
                                                       28      Holdings Inc., 2016 WL 6996152, at *1-2 (C.D. Cal. June 6, 2016).

                                                               55460159;2                                       5               CASE NO. 2:20-cv-05947-JWH-AS
                                                                                       TSC’S REPLY IN SUPPORT OF MOTION TO DISMISS THE FAC
                                                      Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 11 of 17 Page ID #:249




                                                           1                Plaintiff’s newly invented allegations fail to save its doomed FAC. Federal Rules
                                                           2   of Civil Procedure 7 and 12(b)(6) limit materials considered on a motion to dismiss to
                                                           3   the operative “pleadings.” Indeed, “it is axiomatic that the complaint may not be
                                                           4   amended by the briefs in opposition to a motion to dismiss.” Fabbrini v. City of
                                                           5   Dunsmuir, 544 F. Supp. 2d 1044, 1050 (E.D. Cal. 2008) (quoting Car Carriers, Inc. v.
                                                           6   Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984)); see also Schneider v. Cal. Dep’t
                                                           7   of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (“[A] court may not look beyond the
                                                           8   complaint to a plaintiff’s moving papers, such as a memorandum in opposition to a
                                                           9   defendant’s motion to dismiss,” as these sorts of “‘new’ allegations … are irrelevant for
                                                       10      Rule 12(b)(6) purposes.”). Nonetheless, Plaintiff asks the Court to find that it plausibly
                                                       11      alleged claims against TSC based on information pled nowhere in the FAC. By doing
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      so, Plaintiff necessarily admits that the FAC is deficient. For this reason alone, Plaintiffs’
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      FAC should be dismissed and the new allegations, invented clearly for the purpose of this
AKERMAN LLP




                                                       14      Opposition, disregarded.
                                                       15                   The Opposition also attempts to distract the Court from the obvious fact that its
                                                       16      Breach of Contract-Invoices claim is based solely on invoices.                As Plaintiff itself
                                                       17      recognizes, under California law, invoices, standing alone, are not contracts. (Opp., at
                                                       18      p. 6: 26-27). At the same time, the FAC alleges that all of the terms of the alleged contract
                                                       19      are drawn from the invoices. (See, e.g., FAC ¶ 15). The FAC also does not allege whether
                                                       20      the invoices were incorporated into the purported contract(s) or whether TSC has ever
                                                       21      assented to those invoices. Therefore, Plaintiff’s Breach of Contract-Invoices claim fails
                                                       22      as a matter of law.
                                                       23                   In an attempt to escape this fatal deficiency, Plaintiff argues – again for the first
                                                       24      time in the Opposition – that the “invoices were an acceptance of orders that TSC placed”
                                                       25      and the terms of those purported orders were “evidence[d] in these invoices.” (Opp., at
                                                       26      p. 4:2-4, 6:15-16). This argument is clearly only refuted by the allegations of the FAC.
                                                       27      Additionally, exactly the same argument was rejected by the court in J D Factors., 2016
                                                       28      WL 6996152, at *2 (dismissing a complaint based on invoices). The J D Factors court

                                                               55460159;2                                       6               CASE NO. 2:20-cv-05947-JWH-AS
                                                                                       TSC’S REPLY IN SUPPORT OF MOTION TO DISMISS THE FAC
                                                      Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 12 of 17 Page ID #:250




                                                           1   explained that “Plaintiff cannot make an end run around California law by asserting that
                                                           2   the invoices merely ‘support the plausibility of this alleged agreement’ and then relying
                                                           3   upon the invoices themselves to supply the terms of a supposed contract.” Id. What is
                                                           4   more, even if FAC made these allegations – it does not – this type of mere “conclusory
                                                           5   allegations of law and unwarranted inferences are insufficient to defeat a motion to
                                                           6   dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004); accord Iqbal, 556
                                                           7   U.S. at 678. Only pleaded facts, not legal conclusions, are presumed to be true for
                                                           8   purposes of evaluating a motion to dismiss under Rule 12(b)(6).
                                                           9                Plaintiff’s reliance upon Lumens Co. v. GoEco LED, LLC, 807 F. App'x 612, 614
                                                       10      (9th Cir. 2020) only further underscores the deficiencies of Plaintiff’s FAC. In Lumens,
                                                       11      the Ninth Circuit confirmed that the prevailing rule is that an invoice, standing alone, is
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      not a contract. Id., at 616. Nonetheless, the court there found that contracts between the
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      parties were formed when the defendant sent the plaintiff an offer, in the form of a
AKERMAN LLP




                                                       14      purchase order, and the plaintiff accepted the offer by shipping the goods. Id. Here, the
                                                       15      FAC does not allege any underlying offers in the form of purchase orders. And while
                                                       16      paragraph 14 uses the word “order,” it does not provide any facts to support a conclusion
                                                       17      that a contract was formed based on that order and not, as expressly alleged, based on the
                                                       18      invoices. Accordingly, Plaintiff’s reliance on Lumens is inapt.3
                                                       19                   Plaintiff also improperly asks this Court to assume facts which have not been
                                                       20      alleged in the FAC and to make unwarranted inferences beyond the scope of the FAC.
                                                       21
                                                       22      3
                                                                 Likewise, Yujin Robot Co. v. Synet Elecs. Inc., 2015 WL 12762254, at *6 (C.D. Cal.
                                                       23      Dec. 22, 2015), cited by Plaintiff, is distinguishable. There, the court again explained
                                                               that an invoice, standing alone, is not a contract. Id. Indeed, the court reasoned that the
                                                       24      fact that the invoices “mentioned the type of cleaning robots shipped, the quantity, unit
                                                       25      price, total amount of goods, terms of payment, and banking information,” does not prove
                                                               that the defendant agreed to be bound by the terms of these invoices. Id. Nonetheless,
                                                       26      because of the undisputed evidence that the defendant ordered, received, and accepted
                                                       27      the cleaning robots and subsequently entered purchase orders with retailers for these
                                                               robots, the court found that a contract for the sale of goods existed between the parties.
                                                       28      Id. Here, no similar evidence is before the Court, and, instead, at issue is the plausibility
                                                               of the FAC expressly alleging “contracts based on invoices.” (FAC, ¶ 14).
                                                               55460159;2                                      7               CASE NO. 2:20-cv-05947-JWH-AS
                                                                                      TSC’S REPLY IN SUPPORT OF MOTION TO DISMISS THE FAC
                                                      Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 13 of 17 Page ID #:251




                                                           1   For example, Plaintiff requests the Court to infer that because Plaintiff pleaded unpaid
                                                           2   invoices, it therefore pleaded the essential elements of the contract or because “[it]
                                                           3   shipped 4,000 orders to TSC, invoiced TSC for those orders, TSC has an obligation to
                                                           4   pay.” (Opp., at pp. 1:19-21, 5:27-6:1, 9:13-15). Plaintiff also asserts that “customer
                                                           5   placing an order and being invoiced for the order is a plausible commercial contractual
                                                           6   transaction that meets federal pleading standards.” (Opp., 1: 21-23).
                                                           7                Contrary to Plaintiff’s claim, this Court is not required to countenance Plaintiff’s
                                                           8   inability to allege sufficient facts. (Opp., at p. 6:20-23). Though material allegations are
                                                           9   properly accepted as true, on determination of a motion to dismiss, conclusory allegations
                                                       10      and unwarranted inferences are more appropriately disregarded. Adams, 355 F.3d at
                                                       11      1183); accord Iqbal, 556 U.S. at 678. Indeed, “Rule 8(a)(2) still requires a ‘showing’
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      rather than a blanket assertion, of entitlement to relief,” and “the pleading must contain
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      something more ... than ... a statement of facts that merely creates a suspicion [of] a
AKERMAN LLP




                                                       14      legally cognizable right of action.” Twombly, 550 U.S. at 555-56. Thus, Plaintiff’s
                                                       15      circular argument asking the Court to assume facts without proper foundation lacks merit.
                                                       16                   Plaintiff also offers a puzzling statute of limitations argument. Plaintiff avers – for
                                                       17      the first time – that “[f]or every order at issue, there are at least two writings. First, there
                                                       18      is the order placed by TSC that was submitted to B+C. FAC ¶14. Second, there is the
                                                       19      invoice confirming the order submitted by B+C to TSC. Id.” (Opp., at p. 9: 21-27). The
                                                       20      FAC does not allege any of the purported terms of purchase orders or that they are in
                                                       21      writing. To the contrary, the only terms alleged in the FAC are “the terms of [the]
                                                       22      invoices,” (FAC, ¶ 15). Nonetheless, to the extent Plaintiff now claims that the invoices
                                                       23      were preceded by written purchase orders, “it is absolutely essential to plead the terms of
                                                       24      [these orders] either verbatim or according to legal effect.” Twaite, 216 Cal App. 3d at
                                                       25      252. Here, Plaintiff clearly fails to do that where it simply spans conclusory allegations
                                                       26      of the underlying – now written – purchase orders for the first time in the Oppositions
                                                       27      papers.
                                                       28                   To the extent the purported “contracts” are based on oral agreements, i.e. verbal

                                                               55460159;2                                       8               CASE NO. 2:20-cv-05947-JWH-AS
                                                                                       TSC’S REPLY IN SUPPORT OF MOTION TO DISMISS THE FAC
                                                      Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 14 of 17 Page ID #:252




                                                           1   purchase orders, the two-year statute of limitations would bar the purported contracts
                                                           2   entered into prior to 2018. Plaintiff’s argument that dismissal on statute of limitations
                                                           3   grounds is inappropriate at the pleading stage contravenes the well-established law. See,
                                                           4   e.g., Jablon v. Dean Witter & Co., 614 F.2d 677, 682 (9th Cir. 1980) (affirming dismissal
                                                           5   of a time barred claim).
                                                           6                In sum, Plaintiff’s new allegations raised for the first time in the Opposition do not
                                                           7   relieve it of the pleading burden. The FAC’s vague allegations deprive TSC of knowing
                                                           8   which contracts, if any, and which specific contractual provisions are at issue, and of
                                                           9   course, which of the purported contracts are enforceable and not barred by the statute of
                                                       10      limitations. Further, Plaintiff’s uncertain allegations with respect to the statute of
                                                       11      limitations make it impossible for TSC to formulate an appropriate defense to Plaintiff’s
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      claim. Ultimately, Plaintiff’s Breach of Contract-Invoices claim, as pleaded, is again
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      flawed and should be dismissed.
AKERMAN LLP




                                                       14                   B.    PLAINTIFF’S BREACH OF CONTRACT-INCENTIVE
                                                       15                         AGREEMENT CLAIM SHOULD BE DISMISSED
                                                       16                   Plaintiff improperly attempts to salvage its deficient Breach of Contract – Incentive
                                                       17      Agreement claim by explaining that pursuant to the Hon. Klausner’s Dismissal Order, it
                                                       18      pleaded the essential terms of the contract at issue, i.e., the payment terms and the
                                                       19      cancelation provision. (Opp., at p. 10:26-11:2). Plaintiff further states that its conclusory
                                                       20      allegations regarding an alleged breach are enough. (Opp., at p. 14:11-15). Plaintiff’s
                                                       21      argument again disregards the well-established breach of contract law and federal
                                                       22      pleading standards.
                                                       23                   Under Twombly, the “[f]actual allegations [in the complaint] must be enough to
                                                       24      raise a right to relief above the speculative level” and “a plaintiff’s obligation to provide
                                                       25      the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions.”
                                                       26      Twombly, 550 U.S. at 555. To do so, a pleading must allege “enough facts to state a claim
                                                       27      to relief that is plausible on its face.” Id. at 570.
                                                       28

                                                               55460159;2                                       9               CASE NO. 2:20-cv-05947-JWH-AS
                                                                                       TSC’S REPLY IN SUPPORT OF MOTION TO DISMISS THE FAC
                                                      Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 15 of 17 Page ID #:253




                                                           1                Plaintiff’s FAC fails to meet the requirement set forth in Iqbal and Twombly.
                                                           2   Instead, Plaintiff’s allegations are confusing and repetitive. The Breach of Contract-
                                                           3   Incentive Agreement claim adopts and incorporates each preceding allegation from the
                                                           4   FAC, including those of the First Claim of Relief alleging breaches of alleged invoices
                                                           5   dating back to 2017, and, then, attempts to bootstrap all alleged breaches into a signed
                                                           6   2019 incentive agreement and possibly an allegedly negotiated, but unsigned 2020
                                                           7   incentive agreement. The Breach of Contract-Incentive Agreement also confusingly
                                                           8   combines allegations of incentive agreements with allegations of unpaid invoices and
                                                           9   cancelled orders and alleges millions of dollars in resulting damages.
                                                       10                   The underlying requirement is that a pleading give “fair notice” of the claim
                                                       11      asserted and the “grounds upon which it rests.” Twombly, 550 U.S. at 555. In other
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      words, at the bare minimum, a complaint must at least allow the defendant to discern
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      “what he is being sued for.” McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996).
AKERMAN LLP




                                                       14      Plaintiff fails to do so. To the contrary, based on the allegations of the Breach of
                                                       15      Contract-Incentive Agreement claim, TSC cannot ascertain the alleged wrongful conduct
                                                       16      for which it is being sued. Indeed, it is impossible for TSC to discern how the incentive
                                                       17      agreement was breached, how the alleged unpaid invoices and canceled orders were
                                                       18      material to the breach, and what invoices, cancelled orders, or incentive agreements
                                                       19      constitute the basis of the alleged breach.
                                                       20                   The FAC is wholly devoid of any allegations of TSC’s ordering any product
                                                       21      pursuant to the terms of the Incentive Agreement. Nonetheless, the FAC makes a gigantic
                                                       22      leap and asserts that “TSC breached the parties’ agreement … including without
                                                       23      limitation by not paying millions of dollars owed within the Net 60 payment terms (or at
                                                       24      any time).” (Id., ¶ 28). Does this include the millions of dollars already applicable to
                                                       25      Plaintiff’s First Claim for Relief? Does Plaintiff contend that every invoice purportedly
                                                       26      under the alleged incentive agreement was breached or just certain invoices? Due to the
                                                       27      nature of the parties’ long-standing relationship, this information is critical and, at a
                                                       28

                                                               55460159;2                                     10               CASE NO. 2:20-cv-05947-JWH-AS
                                                                                      TSC’S REPLY IN SUPPORT OF MOTION TO DISMISS THE FAC
                                                      Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 16 of 17 Page ID #:254




                                                           1   minimum, required by Twombly and Iqbal to provide TSC with fair notice of the alleged
                                                           2   breaches and to allow TSC to properly frame its defenses.
                                                           3                Plaintiff’s allegations of the purportedly cancelled orders are similarly bare, where
                                                           4   Plaintiff avers that “TSC breached the parties’ agreement by cancelling orders without
                                                           5   [Plaintiff’s] pre-approval,” which harmed Plaintiff “by hundreds of thousands of dollars.”
                                                           6   (Id., ¶¶ 29, 30). The Opposition does not cure these deficiencies. Instead, it simply
                                                           7   asserts that that “[t]he FAC precisely identifies the ‘specific terms of the contract’ related
                                                           8   to the cancellation of orders that are alleged to have been breached,” and, then, concludes
                                                           9   that this is “sufficient to give TSC fair notice of its alleged breach.” (Opp., at p. 14:11-
                                                       10      15). Contrary to Plaintiff’s assertions, the FAC’s vague and conclusory allegations are
                                                       11      insufficient to put TSC on notice as to what is alleged against them and why. It is settled
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      that the pleaded claim must be facially “plausible” -- that is, it must allege sufficient
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      factual content to permit the reasonable inference that defendant is liable for unlawful
AKERMAN LLP




                                                       14      conduct. Iqbal, 556 U.S. at 678. Again, as stated above, Plaintiff’s FAC has failed to
                                                       15      plead plausible factual allegations against TSC.
                                                       16                   With respect to the rebates, the Opposition simply repeats implausible allegations
                                                       17      of the FAC, but also it asserts for the first time in the Opposition that the purported
                                                       18      rebates and incentives were conditioned on timely payment. (Opp., at p. 14: 26-27).
                                                       19      Plaintiff’s new allegation contradicts the allegations of the FAC, which provide that the
                                                       20      payments and incentives are conditions on sales performance and TSC’s participation in
                                                       21      various promotions. (FAC, ¶¶ 22-23). This new allegation only further muddies the
                                                       22      water of the already murky allegations of incentives and rebates. Furthermore, Plaintiff
                                                       23      does not meaningfully address TSC’s argument that the FAC does not allege any
                                                       24      plausible factual grounds to show causation between TSC’s purported (undefined)
                                                       25      wrongful conduct and the alleged millions of dollars in incentive and rebate damages
                                                       26      purportedly suffered by Plaintiff. Instead, Plaintiff attempts to misconstrue TSC’s
                                                       27      causation argument and make it into a factual determination -- which it is not.
                                                       28                   In short, Plaintiff’s FAC fails to cure any of the deficiencies of the original

                                                               55460159;2                                      11               CASE NO. 2:20-cv-05947-JWH-AS
                                                                                       TSC’S REPLY IN SUPPORT OF MOTION TO DISMISS THE FAC
                                                      Case 2:20-cv-05947-JWH-AS Document 34 Filed 11/20/20 Page 17 of 17 Page ID #:255




                                                           1   complaint and fails to allege any details of the TSC’s purported breaches of the purpoted
                                                           2   incentive agreement. If anything, the deficient FAC is further confusing to TSC (as it
                                                           3   should be to this Court). Plaintiff’s bare and conclusory allegations are inadequate to
                                                           4   plausibly state a claim for which relief should be granted. TSC is, therefore, entitled to a
                                                           5   dismissal of the FAC as it is impossible for TSC to defend itself effectively against the
                                                           6   FAC without any discernible, plausible facts alleged against it.
                                                           7                C.    LEAVE TO AMEND
                                                           8                While Plaintiff has requested leave to amend, it has now demonstrated twice that
                                                           9   it cannot cure the defects in its claims. The causes of action Plaintiff attempts to allege
                                                       10      are not complex, the required elements are basic, and the deficiencies in Plaintiff’s
                                                       11      allegations are easily identified. Further, in the Order, the Court specifically noted the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      very pleading deficiencies that are now subject to this Motion. While Plaintiff’s repeated
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      failures to cure those deficiencies and allege specific facts supporting its alleged breach
AKERMAN LLP




                                                       14      of contract claims lend strong credence to the conclusion that no such facts exist and that
                                                       15      further amendment would be futile, TSC will leave this decision to the Court’s discretion.
                                                       16      III.         CONCLUSION
                                                       17             For the reasons stated above, TSC respectfully requests that the Court grant its
                                                       18      Motion to Dismiss FAC and that the entire FAC and each claim therein be dismissed.
                                                       19                                                  Respectfully submitted,
                                                       20
                                                                 DATED: November 20, 2020                  AKERMAN LLP
                                                       21
                                                       22
                                                                                                           By:_/s/ Evelina Gentry
                                                       23                                                      Evelina Gentry
                                                                                                               Jason S. Oletsky (Admitted Pro Hac Vice)
                                                       24                                                      Attorneys for Defendants
                                                       25                                                      TSC Apparel, LLC
                                                       26
                                                       27
                                                       28

                                                               55460159;2                                     12               CASE NO. 2:20-cv-05947-JWH-AS
                                                                                      TSC’S REPLY IN SUPPORT OF MOTION TO DISMISS THE FAC
